Citation Nr: 1219554	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a heart disability (claimed as heart murmur).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to April 1986 and from March 1988 to October 1991.  He served in the Southwest Asia theatre of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the RO.

In April 2011, the Board remanded the issues of entitlement to service connection for a right knee disability and service connection for a heart disability for further development.  The case is once again before the Board.

For the reasons explained below, the issue of entitlement to service connection for a right knee disability is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current heart disorder, diagnosed as mild aortic stenosis and mild mitral stenosis with moderate aortic insufficiency, was not shown in service or for many years thereafter, and is not shown by competent evidence to be etiologically related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability (claimed as heart murmur) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in October 2007, November 2007, and April 2011 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The 2007 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in a March 2012 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including the Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports.  

The Veteran's original service treatment records for his second period of service could not be located.  In this regard, a letter was sent to the Veteran informing him of this and requesting that he submit his original service treatment records or documents that can substitute for the original records.  A list of records that could substitute for the service treatment records was provided.  Copies of the service treatment records for the Veteran's second period of service are of record. 

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, an April 2011 letter asked the Veteran to provide information concerning treatment for his claimed conditions since discharge from service; he did not respond.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, a VA examination was conducted and an opinion was obtained concerning his claimed heart murmur.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that in his August 2007 claim for service connection for a heart disability, the Veteran asserts that he has experienced undiagnosed heart murmurs which he believes are attributable to service in the Southwest Asia theatre of operations during the Persian Gulf War.  In view of the Veteran's assertions, the Board directed in its April 2011 remand that VA consider possible service connection for the Veteran's claimed heart disability pursuant to 38 C.F.R. § 3.317, which governs service connection for undiagnosed illnesses that arise from service in the Southwest Asia theatre of operations during the Persian Gulf War.

As noted at length in the Board's April 2011 remand, compensation shall be paid to a veteran who exhibits objective indications of a chronic disability resulting from illness or combination of illnesses manifested by one or more signs or symptoms, such as those listed under 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

As indicated above, the Veteran's DD Form 214 and service personnel records in the claims file reflect qualifying service in the Southwest Asia theatre of operations.  Nonetheless, and as fully discussed below, the evidence in this case shows clear diagnoses that are both pertinent to the Veteran's claimed heart disability to which the Veteran's demonstrated symptoms may be attributed.  Accordingly, the Board finds that the Veteran does not have an "undiagnosed illness" as contemplated under 38 C.F.R. § 3.317.  For this reason, the provisions under 38 C.F.R. § 3.317 are not applicable to the issue being decided here on appeal.

The Board also notes that in a June 2008 statement, the Veteran reported that he was experiencing chest pain and fatigue after walking for short distances, and indicated his belief that his heart condition may be secondary to hypertension.  The Board notes, however, that service connection is not in effect for hypertension; hence, service connection for the Veteran's heart disability may not be granted on this secondary basis.  38 C.F.R. § 3.310.

The Veteran is also not entitled to service connection for a heart disability on a direct basis or on a presumptive basis under 38 C.F.R. § 3.309(a).  Although the evidence shows that mild aortic stenosis and mild mitral stenosis with moderate aortic insufficiency has been diagnosed, the evidence does not establish that this disorder was shown in service, manifest within one year from his separation from service in October 1991, or is otherwise related to his active duty service.

The service treatment records do not indicate any subjective heart-related complaints, nor do they reflect any objective heart-related findings or heart-related treatment during the Veteran's active duty service.  Enlistment and physical examination reports dated December 1976, January 1988, and September 1991, and a reserve enlistment examination in January 2004, each reflect that the Veteran denied any prior or current cardiac symptoms, such as shortness of breath; pain or pressure in the chest; palpitation or pounding heart; heart trouble; and/or high or low blood pressure.  Clinical examinations of the heart and chest were normal.

The Board notes the Veteran has never responded to VA's requests for information concerning treatment for his claimed heart condition.  The Veteran did undergo a June 2011 VA heart examination.  This report reflects reported symptoms of pain under the Veteran's left breast and intermittent difficulty taking deep breaths.  According to the Veteran, he had recently received a heart evaluation which was negative.

The VA examiner noted that review of the claims file did not reveal any in-service complaints of a respiratory or cardiac nature.  The examiner reviewed a recent echocardiogram which was indicative of mild aortic stenosis and mitral stenosis, as well as moderate aortic insufficiency.  The examiner noted negative laboratory and EKG findings in January 2008.  

On examination, the Veteran denied fatigue, dizziness, or syncope.  The Veteran appeared to indicate a high level of function, as he stated that he was able to perform various activities, including climbing a ladder, going up two to three flights of stairs, shoveling snow, moving and pushing furniture, and stripping and changing his bed.  He stated that his symptoms did not affect his activities of daily living.  Although, in his job duties as a truck driver, he stated that he would pull over during episodes of chest pain.

A clinical examination revealed normal heart rhythm and rate.  A grade 3/6 systolic ejection murmur was noted and easily auscultated.  Based upon the Veteran's reported symptoms, the examiner's claims file review, and the findings from the examination, the examiner diagnosed mild aortic stenosis and mild mitral stenosis with moderate aortic insufficiency, as well as underlying asthma.  The examiner opined that both diagnosed disorders could result in the symptoms described by the Veteran, and concluded that both disorders are less likely as not related to service.  In support of this conclusion, the examiner noted that the service treatment records and VA claims records do not indicate any objective evidence of any relationship to service.  There is no medical opinion to the contrary.

The Board notes that a reading of the Veteran's claims submissions, statements, and medical history reported at his June 2011 VA examination does not reflect any express suggestion by the Veteran that his heart disorder began during his active duty service or within a one year period from his active duty service.  In this regard, the only lay assertion concerning etiology that is expressly advanced by the Veteran is his assertion that his heart disability may be secondary to his hypertension, which as discussed above, is irrelevant for purposes of establishing service connection for the Veteran's heart disability.


To the extent the Veteran's assertion could be construed as advancing the argument that his heart disorder is etiologically related to his active duty service, there is no indication that the Veteran has any medical training such that he is competent to provide an opinion concerning a medical diagnosis or etiology of his claimed heart murmur.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, heart conditions can have many different causes, and the diagnosis and etiology of such requires medical testing and medical expertise to determine.  Accordingly, to the extent that the Veteran's assertions may be construed as offering an opinion concerning the etiology of his claimed heart murmur or heart condition, such lay assertions do not constitute competent medical evidence.  On this point, the opinion of the VA examiner is entitled to significantly greater probative weight than the lay opinion of the Veteran.

In sum, there is no evidence of any heart murmur or heart condition during service or for many years thereafter, with the first complaint of possible heart-related symptoms being in January 2008.  Moreover, the VA examiner opined that the current heart disorder is not related to service, and there is no competent opinion to the contrary.  Accordingly, the preponderance of the evidence is also against the Veteran's claim for service connection for a heart disability, and that claim must also be denied.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a heart disability, that doctrine is also not for application here.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.



ORDER


Entitlement to service connection for a heart disability (claimed as heart murmur) is denied.


REMAND

The Veteran also claims service connection for a right knee disability.  However, upon review of the record, the Board finds that additional development is needed

Service treatment records include a December 1976 enlistment examination report which reflects genu valgum (knock knees).  November 1980 service treatment records show that the Veteran was treated for initial complaints of right knee pain while playing basketball.  On examination, pain was present with weight bearing and palpation.  Medial collateral and lateral collateral ligament laxity was also noted in the right knee.  Subsequent service treatment records do not indicate further treatment or additional subjective complaints concerning the Veteran's right knee.  A January 1988 enlistment examination report notes that the Veteran did not report any right knee symptoms, and in fact, expressly denied having symptoms such as "trick" or locked knee; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  A September 1991 separation examination report shows that the Veteran continued to deny the aforementioned symptoms.  A clinical examination performed at that time did not reveal any right knee abnormalities.  A January 2004 reserve enlistment examination report reflects that the Veteran again denied having any current or prior arthritis, rheumatism, and bursitis; swollen or painful joints; knee trouble; bone, joint, or other deformity; and/or broken bones.  Once again, a clinical examination did not reveal any abnormalities of the knees.

The Veteran underwent a VA examination in June 2011.  The examiner reviewed the claims file, noted the Veteran's reported history, and discussed pertinent records.  The examiner noted that X-rays taken in October 2007 were reviewed and interpreted as showing extremely minimal degenerative joint disease in the medial compartment of the right knee.  Repeated right knee x-rays taken at the VA examination revealed minimal calcifications insertion at the quadriceps tendon and patellar ligament.  Based upon the Veteran's reported symptoms and the clinical findings from the examination, the VA examiner diagnosed minimal right knee degenerative changes.  The examiner opined that the diagnosed right knee degenerative disease is less likely as not related to service, on the basis that there is "insufficient evidence to show that relationship."  However, such opinion does not explain why the Veteran's current right knee degenerative changes are not related to the complaints of right knee pain and findings of ligament laxity in service.  Thus, the examination report should be returned to the examiner, if available, to provide an additional explanation for the conclusion reached.

In addition, the Board notes that the examiner referenced an October 2007 x-ray report of the right knee.  Although the Veteran has been asked on several occasions to identify treatment providers and has not responded, he should again be asked where he was treated, to specifically include where he had the October 2007 x-ray of his right knee.  The Board notes the Veteran currently receives treatment at the Fox Valley and Milwaukee VA facilities.  Records concerning treatment for his right knee dating since March 2012 should be requested.  If it is apparent upon request for current VA records that the Veteran was receiving treatment at either or both facilities since 2007, any records concerning treatment for his right knee disability during and after 2007, to include any right knee x-ray conducted in October 2007, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 

Accordingly, this issue is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the VA facility or private facility where he received treatment for his right knee, to include where he received the October 2007 right knee x-ray.  Request relevant treatment records concerning the right knee from any treatment provider he identifies.  In addition, current treatment records concerning the right knee should be requested from the Fox Valley and Milwaukee, Wisconsin, VA facilities.  If it is apparent upon request for current records that the Veteran was receiving treatment at either or both facilities during and since 2007, any records concerning treatment for his right knee disability during and after 2007, to include any right knee x-ray conducted in October 2007, should be obtained.  If there are no treatment records at either VA facility dated prior to 2010, the claims file should be annotated to reflect such. 

If the Veteran reports receiving private treatment, after securing the necessary release, the RO/AMC should request records from any facility identified.

2.  After the above has been completed to the extent possible, return the claims file to the examiner who conducted the June 2011 VA joints examination, if available.  The examiner is asked to review the record and provide further explanation for her conclusion that the Veteran's current minimal right knee degenerative joint disease is less likely than not related to service.  Specifically, the examiner should further explain why the current disability is not related to the complaints in service in November 1980 of right knee pain while playing basketball, with pain present on weight bearing and palpation and medial collateral and lateral collateral ligament laxity.  If an additional examination is necessary to provide the requested opinion, one should be scheduled.  If the June 2011 VA examiner is no longer available, the claims file should be forwarded to an examiner with similar or greater qualifications to obtain the requested opinion. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


